Case 9:20-md-02924-RLR Document 16 Entered on FLSD Docket 02/14/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


  IN RE: ZANTAC (RANITIDINE)                                                    MDL NO. 2924
  PRODUCTS LIABILITY                                                             20-MD-2924
  LITIGATION
                                                        JUDGE ROBIN L. ROSENBERG
                                              MAGISTRATE JUDGE BRUCE E. REINHART

  _______________________________________/

  THIS DOCUMENT RELATES TO: ALL CASES

                    APPEARANCE OF COUNSEL AND REQUEST TO BE
                      ADDED TO PANEL ATTORNEY SERVICE LIST

         Stephen J. Krigbaum of the law firm of Carlton Fields, P.A. hereby gives notice of his

  appearance as counsel for Defendant Boehringer Ingelheim Pharmaceuticals, Inc., and requests

  that copies of all future notices, documents, pleadings, and other papers served or filed in the

  above-styled action be served on undersigned counsel. The undersigned counsel hereby certifies

  that he is admitted to practice in the United States District Court for the Southern District of

  Florida.

         Pursuant to paragraph 8 of this Court’s Pretrial Order #1 [DE 13], undersigned counsel

  further requests to be added to the Court’s Panel Attorney Service List.




                                      [Signature page follows]
Case 9:20-md-02924-RLR Document 16 Entered on FLSD Docket 02/14/2020 Page 2 of 2



  Dated: February 14, 2020           Respectfully submitted,

                                     /s/ Stephen J. Krigbaum
                                     Stephen J. Krigbaum
                                     Fla. Bar No.: 978019
                                     Email: skrigbaum@carltonfields.com
                                             sgarrick@carltonfields.com
                                             wpbecf@cfdom.net
                                     CARLTON FIELDS, P.A.
                                     CityPlace Tower
                                     525 Okeechobee Blvd., Suite 1200
                                     West Palm Beach, FL 33401
                                     Telephone:   561-659-7070
                                     Facsimile:   561-659-7368

                                     Attorney for Boehringer Ingelheim
                                     Pharmaceuticals, Inc.




                                        2
